Jordan, Presiding Judge.
International Service Insurance Company, an insurer providing uninsured motorist coverage for a number of claimants seeking to recover damages from George Jackson, Jr., in pending litigation, commenced this action against the litigants and Consolidated Underwriters to determine by declaratory judgment whether Consolidated Underwriters was Jackson’s liability insurer on September 1, 1968, the date of the incident on which the tort litigation is based. The trial judge, sitting without a jury, determined that Jackson was not insured by Consolidated Underwriters after June 26, 1968, and entered judgment in favor of the defendants, from which the plaintiff appeals.
1. Under the evidence and stipulated facts the trial judge was authorized to determine that the correct total premium was $208, that the insured only paid $67 initially, that the insured failed to make any additional premium payments, although he had agreed to pay the balance in six monthly instalments commencing May 25, 1968, for the policy issued effective April 24, 1968, and that if coverage ceased after June 26, 1968, no unearned premium refund was due the insured. It is also clear that the trial judge was authorized to determine from the evidence that the insurer, in depositing for dispatch by first class mail on June 26, 1968, and in obtaining a receipt from the post office, a notice addressed to the insured at the only address of record, notifying him of the cancellation, effective June 26, 1968, for the stated reason of nonpayment of premium, had fully complied with the express provisions of the contract requiring notice by mailing "stating when not less than ten days thereafter such cancellation shall be effective” under conditions which also meet the requirements of Code Ann. § 56-2430. Significantly, neither the contract nor the law here involved requires any specific reason for cancel*787lation, although both require the return of any unearned premium, but not necessarily as a condition preceding cancellation. Moreover, although Code Ann. § 56-2430.1 (B) covering cancellation for failure to pay premiums is not applicable for the reason that the policy had been in effect less than 60 days at the time notice of cancellation was given, the notice as given by the insurer is in accord with these statutory requirements.
Submitted October 6, 1971
Decided March 8, 1972
Rehearing denied March 24, 1972
Long, Weinberg, Ansley & Wheeler, John E. Talmadge, for appellant.
Savell, Williams, Cox & Angel, Edward L. Savell, for appellees.
2. No error appears for any reason argued and insisted upon.

Judgment affirmed.


Bell, C. J., Hall, P. J., Eberhardt, Been and Quillian, JJ., concur. Pannell and Evans, JJ., dissent. Clark, J., disqualified.